DETAILED ACTION
This office action is responsive to communication filed on August 26, 2021.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 20 and 21 have been considered but are moot in view of the new grounds of rejection.
Terminal Disclaimer
The terminal disclaimer filed on August 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,212,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
All previous rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 21 has been amended to recite “presenting, by the computing device, the information on a user interface to instruct a human operator to predict an action of the actor, and control a camera based on the action predicted based on the information presented on the user interface”.  Paragraph 0065 of the original disclosure recites “the user interface is configured to present the sensor data and/or the processing results of the sensor data that allows a human operator to select an actor of focus and/or one or more operating parameters of the camera”.  However, the Examiner has been unable to find support in the original disclosure for presenting information on a user interface to instruct the human operator.  Sensor data and processing results are not instructions.  As such, claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0225410) in view of Takiguchi et al. (US 2016/0042622).

	Consider claim 1, Lee et al. teaches:
	A system (see figures 1 and 4A) comprising: 
	a plurality of processing units (external sensors 126.1, 126.2, 126.N, figure 1, 406, figure 4, paragraphs 0034, 0035 and 0104) associated with a plurality of actors participating in an activity (i.e. a plurality of users, paragraphs 0102 and 0118), wherein each respective actor of the actors having one or more sensors in communication with a respective processing unit among the plurality of processing units, the respective processing unit configured to process sensor data from the one or more sensors to 
	at least one interface to communicate with the processing units (126.1, 126.2, 126.N, 406), receive from the processing units (126.1, 126.2, 126.N, 406) data identifying motions of the actors determined from sensors attached to the actors (A communication unit (120) communicates over an interface to receive motion sensor parameters (i.e. identifying states of the actors) from the processing units, paragraphs 0029, 0031, 0104, 0106, 0109 and 0110.), and communicate with a camera (A CPU (104) performs various acts in accordance with applicable embodiments described in Lee et al. (paragraph 0055).  The CPU (104) controls a camera (camera unit, 124, paragraph 0056), and thus must communicate with the camera (124) over an interface.); 
	at least one microprocessor (CPU (104), paragraph 0054); and 
	a memory (memory unit, 112) storing instructions configured to instruct the at least one microprocessor (104, see paragraphs 0054 and 0055) to adjust, via the at least one interface, an operation parameter of the camera (124), based on the data identifying the motions of the actors (e.g. to cause the camera to change a zoom level, 
	However, Lee et al. does not explicitly teach instructing the at least one microprocessor to identify an actor of focus from the plurality of actors based on the motions of the actors.
	Takiguchi et al. similarly teaches automatically performing tracking via a camera of a target (step C8 of figure 10, paragraph 0089), wherein the tracking includes changing the position and zoom of the camera (paragraph 0044), and of identifying moving objects in the camera images (paragraph 0040).
	However, Takiguchi et al. additionally teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor of focus based on the newest moving object, step C4 of figure 10, paragraphs 0084, 0085 and 0094-0097).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors as taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).



	Consider claim 4, and as applied to claim 1 above, Lee et al. does not explicitly teach selecting the actor of focus from the plurality of actors.  
	Takiguchi et al. teaches that the actor of focus is selected based at least in part on performances of the plurality of actors measured using the sensors attached to the actors (e.g. based on the newest moving performance, based on an untracked moving object performance, or based on a moving object performance being close to the edge of a tracking area, paragraphs 0084, 0085 and 0094-0097).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors in the manner taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).

	Consider claim 5, and as applied to claim 1 above, Lee et al. does not explicitly teach selecting the actor of focus from the plurality of actors.  

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors in the manner taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).

	Consider claim 6, Lee et al. teaches:
	A method, comprising: 
	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 
	determining, by the computing device, a motion of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110); and 

	However, Lee et al. does not explicitly teach instructing the at least one microprocessor to identify an actor of focus from the plurality of actors based on the motions of the actors.
	Takiguchi et al. similarly teaches automatically performing tracking via a camera of a target (step C8 of figure 10, paragraph 0089), wherein the tracking includes changing the position and zoom of the camera (paragraph 0044), and of identifying moving objects in the camera images (paragraph 0040).
	However, Takiguchi et al. additionally teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor of focus based on the newest moving object, step C4 of figure 10, paragraphs 0084, 0085 and 0094-0097).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors as taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).



	Consider claim 8, and as applied to claim 7 above, Lee et al. further teaches that the operation parameter includes a zoom level of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 9, and as applied to claim 7 above, Lee et al. further teaches that the operation parameter includes a direction of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 15, and as applied to claim 6 above, Lee et al. further teaches that the one or more sensors are attached to a piece of athletic equipment of the actor (“fastened to a snowboarding or skiing equipment”, paragraph 0040).

	Consider claim 16, and as applied to claim 6 above, Lee et al. further teaches that the one or more sensors include at least one of: a GPS device, an inertial sensor, a 

	Consider claim 17, and as applied to claim 6 above, Lee et al. further teaches causing the camera to capture one or more images based on the controlling of the camera (“initiate recording video”, paragraph 0106).

	Consider claim 18, and as applied to claim 17 above, Lee et al. further teaches overlaying data derived from the sensor data on the one or more images (See figure 3A.  Generated information indicative of the state of the actor is presented in box 312 of the user interface 300, paragraphs 0083, 0086 and 0087.).

	Consider claim 19, and as applied to claim 17 above, Lee et al. further teaches tagging the one or more images with information derived from the sensor data (see paragraphs 0044, 0045, 0050, 0051, 0057, 0107 and 0108); and 
	storing the tagged images in a database (memory unit, 12), wherein the tagged images are retrievable via the tagged information (see paragraphs 0044, 0045, 0051 and 0057 and 0065).

	Consider claim 20, Lee et al. teaches:
	A non-transitory computer-readable medium (memory unit, 112, figure 1, paragraph 0054 and 0055) storing instructions that, when executed by a computing 
	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 
	determining, by the computing device, a motion of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110); and 
	controlling a camera (402) based on the motion of the actor determined based on the sensor data (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).
	However, Lee et al. does not explicitly teach instructing the at least one microprocessor to identify an actor of focus from the plurality of actors based on the motions of the actors.
	Takiguchi et al. similarly teaches automatically performing tracking via a camera of a target (step C8 of figure 10, paragraph 0089), wherein the tracking includes changing the position and zoom of the camera (paragraph 0044), and of identifying moving objects in the camera images (paragraph 0040).
	However, Takiguchi et al. additionally teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors as taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting reference in view of US Patent 10,212,325 is removed in view of the Terminal Disclaimer filed August 26, 2021. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of U.S. Patent No. 10,659,672. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-19 are anticipated by claims 5-17 of US 10,659,672.

	Consider claim 6, claim 5 of US 10,659,672 teaches (in parentheses):
	A method, comprising: (A method, comprising:) 
	receiving, by a computing device, sensor data from one or more sensors attached to an actor; (receiving, by a computing device, sensor data from one or more sensors attached to a first actor)
	determining, by the computing device, a motion of the actor based on the sensor data received from the one or more sensors; (determining, by the computing device, a motion of the first actor based on the sensor data received from the one or more sensors)
	identifying, by the computing device, the actor as an actor of focus from a plurality of actors based on motions of the actors; and (identifying, by the computing device, the first actor as an actor of focus from a plurality of actors based on motions of the actors)
	controlling a camera based on the motion of the actor determined based on the sensor data. (controlling a camera based on the motion of the first actor determined based on the sensor data)


	the controlling of the camera includes: determining an operation parameter of the camera; and adjusting the camera based on the operation parameter. (the controlling of the camera includes: determining an operation parameter of the camera; and adjusting the camera based on the operation parameter)

	Consider claim 8, and as applied to claim 7 above, claim 7 of US 10,659,672 teaches:
	the operation parameter includes a zoom level of the camera. (the operation parameter includes a zoom level of the camera)

	Consider claim 9, and as applied to claim 8 above, claim 8 of US 10,659,672 teaches:
	the operation parameter includes a direction of the camera. (the operation parameter includes a direction of the camera)

	Consider claim 10, and as applied to claim 6 above, claim 5 of US 10,659,672 teaches:
	the actor is a first actor; and the method further comprises: receiving, by the computing device, second sensor data from one or more sensors attached to a second actor; determining, by the computing device, a motion of the second actor based on the second sensor data; comparing the motion of the first actor and the motion of the 

	Consider claim 11, and as applied to claim 10 above, claim 9 of US 10,659,672 teaches:
	the selecting of the operation parameter includes: selecting the first actor from a plurality of actors including the first actor and the second actor, based on comparing the motion of the first actor and the motion of the second actor; and determining the operation parameter based on an identification of the first actor selected based on the comparing. (the selecting of the operation parameter includes: selecting the first actor from a plurality of actors including the first actor and the second actor, based on comparing the motion of the first actor and the motion of the second actor; and 

	Consider claim 12, and as applied to claim 11 above, claim 10 of US 10,659,672 teaches:
	the operation parameter is selected to increase a percentage of an image of the first actor within an image captured by the camera. (the operation parameter is selected to increase a percentage of an image of the first actor within an image captured by the camera)

	Consider claim 13, and as applied to claim 12 above, claim 11 of US 10,659,672 teaches:
	the operation parameter is selected to reduce a percentage of an image of the second actor within the image captured by the camera. (the operation parameter is selected to reduce a percentage of an image of the second actor within the image captured by the camera)

	Consider claim 14, and as applied to claim 11 above, claim 12 of US 10,659,672 teaches:
	the operation parameter is selected based on a location of the first actor. (the operation parameter is selected based on a location of the first actor)


	the one or more sensors are attached to a piece of athletic equipment of the actor. (the one or more sensors are attached to a piece of athletic equipment of the actor)

	Consider claim 16, and as applied to claim 6 above, claim 14 of US 10,659,672 teaches:
	the one or more sensors include at least one of: a GPS device, an inertial sensor, a magnetic sensor, and a pressure sensor. (the one or more sensors include at least one of: a GPS device, an inertial sensor, a magnetic sensor, and a pressure sensor)

	Consider claim 17, and as applied to claim 6 above, claim 15 of US 10,659,672 teaches:
	causing the camera to capture one or more images based on the controlling of the camera. (causing the camera to capture one or more images based on the controlling of the camera)

	Consider claim 18, and as applied to claim 17 above, claim 16 of US 10,659,672 teaches:
	overlaying data derived from the sensor data on the one or more images. (overlaying data derived from the sensor data on the one or more images)


	tagging the one or more images with information derived from the sensor data; and storing the tagged images in a database, wherein the tagged images are retrievable via the tagged information. (tagging the one or more images with information derived from the sensor data; and storing the tagged images in a database, wherein the tagged images are retrievable via the tagged information)

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,659,672 in view of Lee et al. (US 2016/0225410).  

	Consider claim 20, claim 18 of US 10,659,672 teaches (in parentheses):
	A non-transitory computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to perform a method, the method comprising: (A non-transitory computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to perform a method, the method comprising:)
	receiving, by the computing device, sensor data from one or more sensors attached to an actor; (receiving sensor data from one or more sensors attached to a first actor) 

	identifying, by the computing device, the actor as an actor of focus from a plurality of actors based on motions of the actors; (identifying the first actor as an actor of focus from a plurality of actors based on motions of the actors).
	Claim 18 of US 10,659,672 further teaches “selecting an operation parameter for the camera based on the comparing of the motion of the first actor and the motion of the second actor”.
	However, claim 18 of US 10,659,672 does not explicitly teach controlling a camera based on the motion of the actor determined based on the sensor data.
	Lee et al. similarly teaches:
	A non-transitory computer-readable medium (memory unit, 112, figure 1, paragraph 0054 and 0055) storing instructions that, when executed by a computing device (camera, 102, figure 1, 402, figure 4), cause the computing device to perform a method, the method comprising: 
	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); and 
	determining, by the computing device, a motion of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the selected operation parameter for the camera taught by claim 18 of US 10,659,672 be used for controlling the camera as taught by Lee et al. for the benefit of enabling recording of video from a user’s point-of-view in greater detail (Lee et al., paragraph 0106). 


Allowable Subject Matter
Claims 10-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon submission of a proper Terminal Disclaimer removing the double patenting rejection thereof.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 10, the prior art of record does not teach nor reasonably suggest that the actor is a first actor; and the method further comprises: receiving, by the computing device, second sensor data from one or more sensors attached to a second actor; determining, by the computing device, a motion of the second actor based on the 

	Claims 11-14 contain allowable subject matter as depending from claim 10.

	Consider claim 21, the prior art of record does not teach nor reasonably suggest presenting, by the computing device, the information on a user interface to instruct a human operator to predict an action of the actor, and control a camera based on the action predicted based on the information presented in the user interface, in combination with the other elements recited in claim 21.  However, these recitations are not supported by the original disclosure as detailed in the accompanying 35 USC 112 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Aman (US 2009/0046152) teaches switching from player to player and tracking players based upon motion (see paragraph 0174).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696